Title: To Thomas Jefferson from Stephen Cathalan, Sr., 4 November 1787
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas



Sir
Marseilles the 4th. novber. 1787

I arived in Marseilles the 22th. ulto. after the meeting of our Ladies at Nismes, but my son with my daughter in Law, went to Cette to see the delivery of our Tobacco; from whence they returned here the 1st. Inst. That has prevented me to have sooner the honour of addressing you, and making you our best thanks for all kind of services, and Civilities you have shewed to us during our stay at Paris; I beg you to receive my excuses if I can’t well express in the English Idiom all my sentiments of gratude, but the best choised word would always be very short of the due sense I will ever retain.
I am now honoured with your agreable Letter of the 28th. ulto. which brings me the Ministerial advice of the continuation of Peace between France and England. It is a pity a Capn. Darrell of the Vessel commerce (an English ship) has sailed from this harbour for New York before yesterday, I would have followed your orders, and perhaps it would have been the first new[s] in the continent. In this moment there is no vessel ready; here they are anxious to know how the affairs of Holland have been ranged, as well as those of Russia and Turkey, which are the most interesting for this Place; but I must tell you that here the general sprit was very Pattriotic, and wished for revenge, whatever loss they would have suffered in their trade by the war, for the national glory. When this happy declaration will be known, they will see, I dare say, that every thing has been preserved and praise our good government.
I was very fortunate to sell my tobacco, tho a very heavy loss will arise, but if you can’t obtain reddress on the etat des achapts, and a total suspension of shippments in america, for more then  one year is not effectuated, I don’t know what will become this article in this Port as well as in other Ports.
At Cette six Vessels have been dispatched this spring and summer with wines, Brandy, other articles, but specialy with silver money, to buy tobacco in america: this is calculating


200 hogshd. one in the other, makes about
1200
hoghd.


unsold here in sundry hands
480



my vessel returning, which will carry about
250



which I expect before the 15th. of the next Month (she carries about 50 Casks fish oil)




expected by three other houses before next January about
900



in all
2830
hoghds.


I must acknowlegde that the Manufactory of Cette is very much provided, they have rented very extensive stores which are quitte full. They expect via Bordeaux 2000 hogshd. Maryland, which can’t be contained at Louviers or at Toulouse for pipe, and 2000 more in January. There is the state of that commodity, which is very allarming.
Your Packet for Milan will be conveyed by the first opportunity.
Yesterday I have received a Couffe of rice from alexandria unshelled, the other will be sent by the first opportunity. Must I send them to you by land or via rouen?
Our Ladies and Eulalie begs you to accept their Best thanks for your kind remembrance and their respectfull compliments. I and my son ask from you the continuation of your honourable and worthy friendship, being always at your service, in whatever you may command us.
I have the honour to be very respectfully Sir of your Excellency the most obedient humble & Devoted Servant,

Estienne Cathalan, Pr.

